EXHIBIT 10.38

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE ACCEPTABLE TO THE COMPANY.

COACH INDUSTRIES GROUP, INC.

Option to Purchase Common Stock

Coach Industries Group, Inc. (the “Company”), for value received, hereby
certifies that Steven Rothman (the “Optionee”) is entitled, subject to the terms
set forth below, to purchase from the Company on or after February 1, 2006 (the
“Issuance Date”), up to 50,000 shares of the Company’s common stock (“Common
Stock”) at the exercise price of $0.37 per share of Common Stock (the “Exercise
Price”). The right of the Optionee to purchase the Common Stock shall terminate
on a date, which is ten years from the date of this Option (the “Expiration
Date”). The shares purchasable upon exercise of this Option, as adjusted from
time to time pursuant to the provisions of this Option, are hereinafter referred
to as the “Option Shares.”

1. Exercise. Subject to the terms of this Option, the purchase rights
represented by this Option may be exercised by Optionee, in whole or in part
(but not as to less than a whole share of Common Stock), at any time, and from
time to time, during the period commencing on the Issuance Date and terminating
on the Expiration Date.

(a) Exercise by Payment. This Option may be exercised by Optionee by: (i)
surrender of this Option at the principal office of the Company, (ii) delivery
of a duly executed Purchase Notice, in the form attached hereto as Exhibit A, at
the Company’s office (or such office or agency of the Company as it may
designate in writing to Optionee), specifying the number of Common Shares as to
which the Option is being exercised, and (iii) payment by Optionee to the
Company of an amount equal to the Exercise Price multiplied by the number of
Common Shares being purchased (the “Purchase Price”). Such payment shall be made
by cash, by certified check, bank draft or confirmed wire transfer.



--------------------------------------------------------------------------------

(b) Cashless Exercise. Notwithstanding the payment provisions set forth in
Section 1(a) above, Optionee may elect to receive Option Shares equal to the
value of this Option (or any portion thereof vested but unexercised) by (i)
surrender of this Option at the principal office of the Company and (ii)
delivery of a duly executed Purchase Notice, in the form attached hereto as
Exhibit A, in which event the Company shall issue to Optionee that number of
Shares computed using the following formula:

X = Y (A-B)

        A

where

 

  X = the number of Option Shares to be issued to Optionee.

 

  Y = the number of Option Shares purchasable under the Option being exchanged
(as adjusted to the date of such calculation).

 

  A = the Market Price on the date of notice (as provided in Section 8) of the
exercise of this Option in accordance with the terms herein.

 

  B = the Exercise Price of the Option being exchanged (as adjusted in
accordance with the terms herein).

The “Market Price” on any trading day shall be deemed to be the last reported
sale price of the Common Stock on such day, or, in the case no such reported
sales take place on such day, the last reported sale price on the preceding
trading day on which there was a last reported sales price, as officially
reported by the principal securities exchange in which the shares of Common
Stock are listed or admitted to trading or by the Nasdaq Stock Market, or if the
Common Stock is not listed or admitted to trading on any national securities
exchange or the Nasdaq Stock Market, the last sale price, or if there is no last
sale price, the closing bid price, as furnished by the National Association of
Securities Dealers, Inc. (such as through the OTC Bulletin Board) or a similar
organization or if Nasdaq is no longer reporting such information. If the Market
Price cannot be determined pursuant to the sentence above, the Market Price
shall be determined in good faith (using customary valuation methods) by the
Board of Directors based on the information best available to it, including
recent arms-length sales of Common Stock to unaffiliated persons.

(c) Upon exercise of this Option the Company or the Company’s agent shall
deliver to the Optionee a certificate for the number of Option Shares to which
the Optionee shall be entitled.

(d) Upon exercise of this Option, the Optionee shall be deemed to have become
the holder of record of the Option Shares represented by such exercise.

2. Adjustments.

(a) If outstanding shares of the Company’s Common Stock shall be subdivided into
a greater number of shares or a dividend in Common Stock shall be paid in

 

2



--------------------------------------------------------------------------------

respect of Common Stock, the Exercise Price in effect immediately prior to such
subdivision or at the record date of such dividend shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced. If outstanding shares of Common Stock shall
be combined into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Purchase Price, the number of Option
Shares purchasable upon the exercise of this Option shall be changed to the
number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Option immediately prior to such adjustment,
multiplied by the Exercise Price in effect immediately prior to such adjustment,
by (ii) the Exercise Price in effect immediately after such adjustment.

(b) In case of any recapitalization, reclassification or change of the
outstanding securities of the Company or of any reorganization of the Company or
any similar corporate reorganization (other than a merger or consolidation with
a wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings) on or after
the date hereof (a “Restructuring”), then as a condition to such Restructuring,
lawful and adequate provisions shall be made so that in each such case Optionee,
upon the exercise hereof at any time after the consummation of such
reclassification, change or reorganization, shall be entitled to receive, in
lieu of the stock or other securities and property receivable upon the exercise
hereof prior to such consummation, the stock or other securities or property to
which such holder would have been entitled upon such consummation if such holder
had exercised this Option immediately prior thereto, all subject to further
adjustment as provided in paragraph (a); and in each such case, the terms of
this Section 2 shall be applicable to the shares of stock or other securities
properly receivable upon the exercise of this Option after such consummation.

(c) When any adjustment is required to be made in the Exercise Price or the
number Option Shares issuable upon exercise of this Option, the Company shall
promptly mail to the Optionee in accordance with Section 8 hereof a certificate
setting forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment. Such certificate shall also
set forth the kind and amount of stock or other securities or property into
which this Option shall be exercisable following the occurrence of any of the
events specified in this Section 2.

3. Transfers. The Optionee acknowledges that this Option and the Option Shares
have not been registered under the Securities Act, and agrees not to sell,
pledge, distribute, offer for sale, transfer or otherwise dispose of this Option
or any Option Shares issued upon its exercise in the absence of (i) an effective
registration statement under the Securities Act as to this Option and such
Option Shares and registration or qualification of this Option and such Option
Shares under any applicable Blue Sky or state securities law then in effect, or
(ii) an opinion of counsel, reasonably satisfactory to the Company, that such
registration and qualification are not required.

4. No Impairment. The Company will not, by amendment of its charter or through
reorganization, consolidation, merger, dissolution, sale of assets or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Option, but will

 

3



--------------------------------------------------------------------------------

at all times in good faith assist in the carrying out of all such terms and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of Optionee against impairment.

5. Termination. This Option (and the right to purchase securities upon exercise
hereof) shall terminate upon the Expiration Date.

6. Reservation of Stock. The Company covenants and agrees that all Option Shares
that may be issued upon the exercise of the rights represented by this Option
will, upon issuance, be duly authorized, validly issued, fully paid and
non-assessable. The Company will at all times reserve and keep available, solely
for the issuance and delivery upon the exercise of this Option, the Option
Shares and other stock, securities and property, as from time to time shall be
issuable upon the exercise of this Option. The Company will take all such action
as may be necessary to assure that the Option Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any domestic securities exchange or quotation system upon which
the Option Shares may be listed or quoted.

7. Replacement of Option. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Option and (in
the case of loss, theft or destruction) upon delivery of a reasonable indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Option, the Company, at its own expense, will issue, in
lieu thereof, a new Option agreement of like tenor.

8. Mailing of Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second business day following the date of mailing, if sent
by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth on the signature page
hereto.

9. No Rights as Shareholder. Until the exercise of this Option, the Optionee
shall not have or exercise any rights by virtue hereof as a shareholder of the
Company.

10. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder. In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay an amount equal to the
product of such fraction multiplied by the fair market value of one share of
Common Stock on the date of exercise.

11. Amendment or Waiver. Any term of this Option may be amended or waived upon
written consent of the Company and the Optionee. Any such waiver of a breach of
any provision of this Option shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Option.

 

4



--------------------------------------------------------------------------------

12. Representations of Optionee. The Optionee hereby represents and warrants to
the Company that: (a) he has had access to and is familiar with information
concerning the Company’s business, affairs, financial condition, and prospects
and (b) he has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of accepting the Option.

13. Headings. The headings in this Option are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision of this Option.

14. Governing Law. This Option shall be governed, construed and interpreted in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.

15. No Assignment. This Option is not assignable or transferable by the
Optionee, other than by will or by the laws of descent and distribution, by
instrument to an inter vivos or testamentary trust in which the options are to
be passed to beneficiaries upon the death of the trustor, or by gift to
“immediate family” as that term is defined in 17 C.F.R. 240.16a-1(e).

IN WITNESS WHEREOF, the Company and Optionee have each caused this Option to be
executed as of the Issuance Date.

 

Coach Industries Group, Inc. By:  

/s/ Francis O’Donnell

  Francis O’Donnell, President   12330 SW 53rd Street   Suite 703   Cooper City,
FL 33330

 

“Optionee”

/s/ Steven H. Rothman

Print Name:

  Steven H. Rothman

Address:

  49 Roberts Road   New City, NY 10956

 

5



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASE FORM

 

To: Coach Industries Group, Inc.

Dated: [                    ]

The undersigned record holder of the within Option hereby irrevocably elects to
exercise the right to purchase [                            ] Common Shares
evidenced by the within Option, according to the terms and conditions thereof,
and herewith makes payment of the purchase price in full. Payment shall take the
form of (check applicable box):

 

  ¨ cash, certified check, bank draft or confirmed wire transfer; or

 

  ¨ the cancellation of such number Option Shares as is necessary, in accordance
with the formula set forth in Section 1(b), to exercise this Option with respect
to the maximum number of Option Shares purchasable pursuant to the cashless
exercise procedure set forth in Section 1(b).

The undersigned requests that certificates for such shares and Options shall be
issued in the name set forth below:

 

Dated:                        By:  

 

    Print Name:       Print Title:  

Social Security No. or other identifying
number:____________________________________________________________________

Name to who certificates are to be issued if different from
above._______________________________________________________

Address:________________________________________________________________________________________________________

Social Security No. or other identifying
number:____________________________________________________________________

If said number of shares and Options shall not be all of the shares purchasable
under the within Option, the undersigned requests that a new Option for the
unexercised portion be registered in the name of:

 

___________________________________________________________________________________________________________________

(Please Print)

Address:________________________________________________________________________________________________________

Social Security No. or other identifying
number:____________________________________________________________________

Signature:_____________________________________________________________________________________________________